Case: 12-20259       Document: 00512054497         Page: 1     Date Filed: 11/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2012

                                     No. 12-20259                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MARTHA L. ANGLIN,

                                                  Plaintiff-Appellant
v.

CERES GULF INC; INTERNATIONAL LONGSHOREMEN’S
ASSOCIATION, 1351; SOUTH ATLANTIC AND GULF COAST DISTRICT
EXECUTIVE BOARD, INTERNATIONAL LONGSHOREMEN’S
ASSOCIATION; WEST GULF MARITIME ASSOCIATION,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-2082


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Martha Anglin appeals the district court’s grant of
summary judgment to Defendants-Appellees in this labor dispute case. Anglin
was an employee for Defendant Ceres Gulf, Inc., pursuant to a collective
bargaining agreement (CBA) between Anglin’s Union, Defendant South Atlantic


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20259       Document: 00512054497         Page: 2    Date Filed: 11/15/2012



                                      No. 12-20259

and Gulf Coast District (SAGCD) representing Defendant International
Longshoremen’s Association Local No. 1351, and Defendant West Gulf Maritime
Association (WGMA), a multi-employer bargaining representative. Anglin’s
claims arise out of negotiations in November 2009 between her, Ceres, and Local
1351 regarding her ability to resume work after she suffered job-related
illnesses. She ultimately lost her “regular” employee status and had her hours
reduced. We review the district court’s grant of summary judgment de novo.
Barker v. Halliburton Co., 645 F.3d 297, 299 (5th Cir. 2011). For the reasons
that follow, we AFFIRM.
1. Anglin alleges that the Union Defendants, SAGCD and Local 1351, breached
their duties of fiduciary duty and fair representation by failing to represent her
properly during negotiations with Ceres and WGMA. The district court awarded
summary judgment to the Union Defendants on the ground that because
Anglin’s claims were governed by § 301 of the Labor Management Relations Act,1
those claims were time-barred by the six-month statute of limitations for fair
representation claims governed by the LMRA. We agree. The limitations period
for a fair representation claim begins “when the plaintiff either knew or should
have known of the injury [i.e., the breach] itself.” Barrett v. Ebasco Constructors,
Inc., 868 F.2d 170, 171 (5th Cir. 1989). Here, the Union Defendants’ breach
would have occurred at the latest during Anglin’s negotiations with Ceres and
WGMA in November 2009. Anglin has provided no evidence that she did not
know or should not have known by the end of those negotiations that the Union
had improperly represented her. The only evidence to which she cites is that in
August 2010, she learned that the Union Defendants had allegedly divulged
confidential information to Ceres. However, this evidence is inapposite, as it


       1
        The district court first determined that the LMRA governs Anglin’s claims against the
Union Defendants. Since Anglin does not dispute this issue on appeal, we assume without
deciding that the LMRA governs.

                                             2
    Case: 12-20259      Document: 00512054497    Page: 3   Date Filed: 11/15/2012



                                  No. 12-20259

neither proves nor disproves that Anglin was unaware of any breach by the
Union later than November 2009. Because she did not file suit until June 2010,
her claims against the Union Defendants are time-barred.
2. The district court awarded summary judgment to Defendants Ceres and
WGMA on the ground that Anglin had no standing to sue them, since she has
not yet exhausted the grievance procedure and arbitration process outlined in
the CBA. Again, we agree. A plaintiff is ordinarily “required to attempt to
exhaust any grievance or arbitration remedies provided in [a] collective
bargaining agreement” before seeking relief in federal court. DelCostello v. Int’l
Bhd. of Teamsters, 462 U.S. 151, 163, 103 S. Ct. 2281, 2290 (1983); see Harris v.
Chem. Leaman Tank Lines, Inc., 437 F.2d 167, 170 & n.3 (5th Cir. 1971). The
CBA here explicitly states that its “grievance procedure and arbitration shall be
the exclusive remedy with respect to any and all disputes arising between” the
Union and/or employee, and the employer. This procedure controls all of
Anglin’s claims against Ceres and WGMA and must be exhausted before she can
file suit in federal court.
3. Anglin has confirmed in testimony that she has never initiated the CBA’s
grievance procedure. She nevertheless argues that she met the exhaustion
requirement because “she asked her union representative to immediately discuss
the problem with [Ceres’s] representatives” but Ceres and WGMA allegedly
failed to respond. In other words, Anglin appears to be arguing either (1) that
her duty to exhaust the grievance procedure was discharged when she requested
that the Union hold informal discussions with Ceres, or (2) that her duty was
excused by Ceres and WGMA’s alleged inaction, or (3) both. We disagree. A
plaintiff employee must “attempt to exhaust” a CBA’s grievance procedure.
DelCostello, 462 U.S. at 163, 103 S. Ct. at 2290. Anglin had participated in the
grievance procedure before and knew how to follow up directly with WGMA and
that she could file a formal request for a grievance, neither of which she

                                        3
    Case: 12-20259   Document: 00512054497     Page: 4   Date Filed: 11/15/2012



                                No. 12-20259

attempted. Anglin does not argue that Ceres and WGMA’s inaction was a
repudiation of the grievance procedure or that exhaustion would be futile. See
Mitchell v. Cont’l Airlines, Inc., 481 F.3d 225, 231 (5th Cir. 2007). On the
contrary, there is ample evidence that the last time Anglin utilized this
procedure, Ceres and WGMA followed through with it. For these reasons,
Anglin has not satisfied the exhaustion requirement, and she therefore has no
standing to pursue her claims against Ceres and WGMA in federal court.
      AFFIRMED.




                                      4